Case 2:18-cv-00366-JRG Document 276 Filed 01/13/20 Page 1 of 2 PageID #: 19101



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

UNITED SERVICES AUTOMOBILE                      §
ASSOCIATION,                                    §
                                                §
              Plaintiff,                        §
                                                §
v.                                              §   CASE NO. 2:18-CV-00366-JRG-RSP
                                                §
WELLS FARGO BANK, N.A.,                         §
                                                §
              Defendant.                        §


                                      FINAL JUDGMENT
        A jury trial commenced in this case on January 6, 2020. On January 10, 2020, the jury

 returned a unanimous verdict (Dkt. No. 263) finding that Defendant Wells Fargo Bank, N.A.

 (“Wells Fargo”) infringed one or more claims asserted by Plaintiff United Services Automobile

 Association (“USAA”), such claims being claims 1, 3, 11–14, and 22 of U.S. Patent No.

 10,013,605 and claims 12–14, 20, 22, and 30 of U.S. Patent No. 10,013,681 (collectively, the

 “Asserted Claims”); that such infringement was willful; that none of the Asserted Claims were

 invalid; and that USAA should recover from Wells Fargo $102,792,510.00 for such infringement

 beginning August 17, 2018, and through the date of trial.

        Pursuant to Rule 58 of the Federal Rules of Civil Procedure and in accordance with the

 jury’s verdict, the Court hereby ORDERS and ENTERS JUDGMENT as follows:

        1. Wells Fargo has infringed one or more of the Asserted Claims;

        2. Wells Fargo has willfully infringed one or more of the Asserted Claims;

        3. The Asserted Claims are not invalid;
Case 2:18-cv-00366-JRG Document 276 Filed 01/13/20 Page 2 of 2 PageID #: 19102



        4. USAA is hereby awarded compensatory damages from and against Wells Fargo and

           shall accordingly have and recover from Wells Fargo the sum of $102,792,510.00 U.S.

           Dollars;

        5. Pursuant to Federal Rule of Civil Procedure 54(d), Local Rule CV-54, and 28 U.S.C.

           § 1920, USAA is the prevailing party in this case and shall recover its costs from Wells

           Fargo, and USAA is directed to file its proposed Bill of Costs; and
    .
        6. Pursuant to 28 U.S.C. § 1961, the Court awards post-judgment interest applicable to all

           sums awarded herein, at the statutory rate, from the date of entry of this Judgment until

           paid.

        Requests for relief pursuant to 35 U.S.C. §§ 284 and 285, as well as any request for pre-

judgment interest, shall be filed within 28 days of this Judgment. All other relief requested by

either party now pending before the Court and not specifically awarded herein is DENIED.

        So ORDERED and SIGNED this 13th day of January, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                 2
